Citation Nr: 0410298	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  02-16 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a low back disability, to 
include degenerative joint joint disease of the lumbar spine.

1. Entitlement to service connection for right hip disability, to 
include  degenerative joint disease.  arthritis of the right hip.
2. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to February 
1971.     

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision in which the RO denied 
service connection for a low back disability, to include 
degenerative joint disease of the lumbar spine, and for 
degenerative arthritis of the right hip.  The veteran filed a 
notice of disagreement (NOD) in September 2001 and a statement of 
the case (SOC) was issued in September 2002.  The veteran 
submitted a substantive appeal in October 2002.  The veteran also 
requested a hearing before the Board; such hearing was scheduled 
for October 2003, but the record reflects that the veteran failed 
to appear.  

For the reasons explained below, the claims on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further action, 
on his part, is required.


REMAND

The Board finds that specific additional development of the claims 
for service connection for a low back disability, to include 
degenerative joint disease of the lumbar spine, and for 
degenerative arthritis of the right hip is warranted.  See        
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

Service medical records (SMRs) dated from July 1969 to August 1970 
document the veteran's ongoing complaints of and treatment for 
both low back pain and pain in the right hip.  SMRs also refer to 
various incidents during service involving injury to the veteran's 
low back and right hip regions, including a July 1969 incident in 
which the veteran fell down a flight of stairs.  

Post service, Subsequent medical records from the VA Medical 
Center (VAMC) in West Haven, Connecticut, document the veteran's 
repeated complaints of low back pain and right hip pain from July 
1998 through August 1999, and in August 1999 it was noted that the 
veteran had possible degenerative joint disease of the lumbosacral 
spine, as well as of the right hip.  The claims file does not 
include definitive evidence of the nature of the veteran low back 
and/or right hip disability, or competent evidence addressing the 
medical relationship, if any, between current low back and/or 
right hip disability and the veteran's active service, to include 
the injury noted therein.     

In view of the above, the Board finds that an examination and  
medical opinion The Board finds that the medical evidence 
currently of record is not sufficient to decide the claims on 
appeal.  The evidence does not definitively establish whether the 
veteran currently has a low back disability, to include 
degenerative joint disease of the lumbar spine, or degenerative 
arthritis of the right hip, and if so, whether there is a medical 
relationship between any such disabilities and any incident of 
servicewould be helpful in resolving the issues on appeal.  .  
Accordingly, a VA examination and medical opinion, based on 
consideration of the veteran's full history and assertions, is 
needed to fully and fairly adjudicate the claims on appeal.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, may well result in a 
denial of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  If the veteran fails to report to the scheduled 
examination, the RO should obtain and associate with the claims 
file copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo VA examination, it 
is imperative that the RO obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes records from West Haven VAMC dated from 
February 1998 to September 1999.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the West Haven VAMC 
from September 1999, following the procedures prescribed in 38 
C.F.R. § 3.159 (2003) as regards requesting records from Federal 
facilities.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO should 
also give the veteran another opportunity to present information 
and/or evidence pertinent to the claims on appeal.  The RO's 
notice letter to the veteran should explain that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); see also Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  

After providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, following 
the procedures prescribed in 38 C.F.R. § 3.159 (2003).  The RO 
should specifically request information and authorization 
concerning the veteran's treatment at Danbury and Griffin 
hospitals, as well as from the chiropractor the veteran referred 
to in  as the veteran indicated in his October 2002 substantive 
appeal.  The RO should advise the veteran that the letter from 
that chiropractor that the veteran indicated had been , and 
concerning a letter from a chiropractor that the veteran indicated 
in his substantive appeal was sent to the RO is not , but which is 
in the not presently associated with the veteran's claims file.   

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  
However, identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure that the 
VCAA has fully been complied with.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following actions:

1. The RO should obtain all outstanding pertinent records of 
evaluation and/or treatment of the veteran's low back disability 
and degenerative arthritis of the right hip from the West Haven 
VAMC from September 1999.  The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) (2003) as regards requesting records 
from Federal facilities.  All records and/or responses received 
should be associated with the claims file.  

2. The RO should send to the veteran and his representative a 
letter requesting that the veteran provide sufficient information, 
and, if necessary, authorization to enable it to obtain any 
additional pertinent evidence not currently of record.  The RO 
should specifically request authorization to obtain medical 
records  (particularly concerning treatment at the Danbury and 
Griffin hospitals, as well as from the nd of the letter from a 
chiropractor referred to in the veteran's that the veteran noted 
in his October 2002 substantive appeal).  The RO should advise the 
veteran that a letter from that chiropractor that the veteran had 
sent to the RO is not of record.  

The RO should also invite the veteran to submit all pertinent 
evidence in his possession, and explain the type of evidence that 
is his ultimate responsibility to submit.  The RO's letter should 
clearly explain to the veteran that he has a full one-year period 
to respond (although VA may adjudicate the claims within the one-
year period).    

3. If the veteran responds, the RO should assist him in obtaining 
any additional evidence identified by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  All records and/or responses 
received should be associated with the claims file.  If any 
records sought are not obtained, the RO should notify the veteran 
of the records that were not obtained, explain the efforts taken 
to obtain them, and describe further action to be taken.  

4. After the veteran responds and all available records and/or 
responses from each contacted entity are associated with the 
claims file, the RO should arrange for the veteran to undergo VA 
orthopedic examination of the low back and right knee.  for a low 
back disability, to include degenerative joint disease of the 
lumbar spine, and for degenerative arthritis of the right knee.  
The entire claims file must be made available to the physician 
designated to examine the veteran, and the examination report 
should include discussion of the veteran's documented medical 
history and assertions.  All appropriate tests and studies (to 
include X-rays) should be accomplished and all clinical findings 
should be reported in detail.  

Based on the examination and review of the record (to include any 
reports of X-rays and/or other studies accomplished in connection 
with the examination), the examiner should identify all disability 
affecting the lumbar spine and right knee, to specifically include 
should offer an opinion as to whether the veteran currently 
suffers from a low back disability, to include degenerative joint 
disease.  With respect to each diagnosed disability, the examiner 
should opine  of the lumbar spine, and/or from degenerative 
arthritis of the right knee, and if so, whether it is at least as 
likely as not (i.e., there is at least a 50 percent probability) 
that such disability is medically related to the veteran's active 
military service, to specifically include the July 1969 injury 
noted in the service medical records.  any such currently 
demonstrated disabilities are the result of injury or disease in 
service, as the veteran contends.  

The examiner should set forth all examination findings, along with 
the complete rationale for all conclusions reached, in a printed 
(typewritten) report.

5. If the veteran fails to report to the scheduled examination, 
the RO must obtain and associate with the claims file copy(ies) of 
any notice(s) of the date and time of the examination sent to the 
veteran by the pertinent facility.

6. To help avoid future remand, the RO must ensure that all 
requested actions have been accomplished (to the extent possible) 
in compliance with this REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

7. The RO must also review the claims file to ensure that any 
additional notification and development required by the VCAA has 
been accomplished.  

8. After completing the requested actions, and any additional 
notification and/or development deemed warranted, the RO should 
adjudicate the claims on appeal for service connection for a low 
back condition, to include degenerative joint disease of the 
lumbar spine, and for degenerative arthritis of the right hip in 
light of all pertinent evidence and legal authority.   
  
9. If any benefit sought on appeal remains denied, the RO must 
furnish to the veteran and his representative an appropriate 
supplemental SOC (to include clear reasons and bases for its 
determinations) and afford them the appropriate time period for 
response before the claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.
 

                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



